Citation Nr: 0003240	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-27 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968, 
December 1973 to September 1976 and September 1976 to May 
1982.  Service records reflect the veteran served in Vietnam 
from August 1966 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

2.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record and the 
veteran has not provided sufficient details regarding the 
alleged stressors to permit meaningful research.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will initially 
describe the factual background of this case.  The relevant 
law and VA regulations will then be reviewed.  Finally, the 
Board will analyze the issue and render a decision.

Factual background

Service personnel records reflect the veteran served in 
Vietnam from August 20, 1966 to August 15, 1967 attached to 
the 89th Financial Detachment.  His military occupational 
specialty (MOS) was disbursing specialist.  His report of 
separation from the Armed Forces (DD Form 214) indicates that 
he received several awards, including the Vietnam Campaign 
Medal with one device, National Defense Service Medal and 
Vietnam Service Medal.

In February 1981 the veteran underwent a service psychiatric 
evaluation.  He was diagnosed with adjustment reaction 
disorder.  Neither the veteran nor examiner made mention of 
PTSD or the veteran's experiences in Vietnam.

In December 1996 the veteran filed a claim to entitlement to 
service connection for PTSD.  The veteran alleged in a 
January 1997 written statement that when he arrived in 
Vietnam in 1966 he witnessed approximately 200 troops come 
under attack.  He also alleged that he experienced a night 
attack while located near Cam Rahn Bay that partially 
deafened his hearing.  The veteran stated that in November 
1966 while stationed at Camp Mc Dermott his unit was attacked 
and approximately thirty soldiers were killed.  During the 
attack, according to the veteran, two soldiers in a jeep were 
killed by mortar fire about 100 yards from him.  He stated 
that bullets came within ten feet of where he was located and 
he had to avoid heavy mortar fire.

The veteran stated that during his transfer to Qui Nhon the 
truck he was riding in came under attack.  According to the 
veteran, the driver was seriously wounded.  He stated that 
during Christmas eve 1966, Qui Nhon came under heavy mortar 
attack, causing him to shake and cry.  In February 1967, 
according to the veteran he saw a C-130 aircraft full of 
troops explode after being hit by a mortar.  He stated that 
he saw bodies and body parts fall from the C-130.  The 
veteran also stated he saw two helicopters explode causing 
the crew to catch on fire.

VA clinical notations reflect the veteran was referred for a 
PTSD evaluation in December 1996.  He reported service in 
Vietnam from 1966 to 1967 and witnessing combat.  The 
examiner diagnosed the veteran with PTSD.

In May 1997 the veteran presented for a VA mental disorders 
examination.  The veteran reported military service from 1965 
to 1968 and experiencing severe trauma while in Vietnam.  The 
veteran related the following incidents to the examiner: 
coming under fire while in a boat upon arrival in Vietnam, a 
mortar attack six months later during which he saw a friend 
get killed in a jeep.  He described the incident where the C-
130 was hit by fire when he saw body parts and burnt friends.  
The veteran was diagnosed with PTSD.  This diagnosis was 
repeated by VA examiners in October 1997and September 1998.

During October 1997 and September 1999 hearings, the veteran 
described the same events from his Vietnam service that he 
set forth in his January 1997 statement 

The veteran provided the RO a copy of a Combat After Action 
Report from the 1st Cavalry Division.  This report documents 
a fire fight at Camp Radcliff April 9 and 10, 1967.  The 
veteran also provided a copy of an Air Force Fixed Wing 
Combat Loss report that documents the combat loss of a UC123 
aircraft in July 1967 at a location the veteran described as 
An Khe, but the report described as Danang.

In October 1997 the RO wrote to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
requested assistance verifying the veteran's accounts of 
events as set forth in his January 1997 statement which was 
provided to USASCRUR.  In a July 1998 response, USASCRUR 
indicated that service records from the National Personnel 
Records Center (NPRC) documented the 89th Finance Detachment 
moved from Qui Nhon to An Khe on June 4, 1967.  These records 
did not, however, document an attack in the area of An Khe 
between June 4 and August 13, 1967 which is the date the 
veteran departed.

A May 1998 letter from NPRC indicated the veteran was 
assigned to the 89th Finance Detachment while stationed in 
Vietnam during his entire tour of duty from August 20, 1966 
to August 15, 1967.  The NRPC response also indicated that no 
medical records for the veteran were located that pertained 
to duty in Vietnam.

Applicable law and regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1997).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

Initial considerations: well-groundedness of the claim/duty 
to assist/standard of proof

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).  This is based on the current 
diagnosis of PTSD and the veteran's statements as to alleged 
stressors.  The Board wishes to make it clear that the 
veteran's statements are presumed to be true only for the 
limited purpose of establishing whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

Further, the Board believes that to the extent possible all 
relevant evidence which is available has been obtained with 
regard to this claim; consequently, there is no further VA 
duty to assist the veteran.  As will be discussed in greater 
detail below, VA has been unable to verify the veteran's 
reported stressors in part because of lack of specific 
information pertaining thereto from the veteran.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Combat status/stressors

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).  If combat is affirmatively indicated by the 
record, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required.  Zarycki, 6 Vet. 
App. at 98.  If there is no combat experience indicated by 
the record there must be independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressor.  Doran, 6 Vet. App. at 288-89 (1994).

In this case, the veteran alleges that he engaged in combat 
in Vietnam.  His service records reflect that he served in 
Vietnam from August 1966 to August 1967.  However, his 
service records show that his MOS was disbursing specialist 
who was part of a finance unit and that he did not receive 
any combat citation while in Vietnam.  Additionally, there is 
no official record or other corroborative evidence showing 
that he was exposed to combat as he alleges.  The veteran's 
DD Form 214 reflects several awards but pertinently does not 
list any awards or decorations indicative of combat status.

The Board notes that because records were provided by 
agencies of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department, NPRC and USASCRUR determinations.   
38 C.F.R. §§  3.203(a), (c) (1999); cf. Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

The veteran has alleged various stressors experienced in 
Vietnam, including witnessing 200 troops coming under attack, 
a night attack that injured his ability to hear and a mortar 
attack when thirty soldiers were killed including two 
soldiers in a jeep within 100 yards of his location.  He also 
asserted riding in a truck that came under attack and during 
Christmas eve 1966 in Qui Nhon that he came under heavy 
mortar attack.  The veteran stated that in February 1967 he 
saw a C-130 aircraft explode after being hit my mortar fire 
along with two helicopters.

In order to grant service connection for PTSD based on these 
alleged stressors, there must be credible independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressors.   Doran, 6 Vet. App. at 
288-89 (1994).  However, the veteran's statements and 
testimony concerning most of these events are vague and lack 
specific detail.  Thus, these events have not been described 
with sufficient specificity so as allow verification by the 
appropriate authority.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F3d. 
1477 (Fed. Cir. 1997) and cases cited therein.  In 
particular, the United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden 125 F.3d at 1481.

In this regard, the Board has reviewed the assertions made by 
the veteran and will discuss each in view of the official 
documentation.  First, the veteran described an attack upon 
200 troops and later an attack when his hearing was deafened, 
both at Cam Rahn Bay.  None of the documentation he provided 
refers to this incident and neither do the USASCRUR or NPRC 
records.  Second, he described a November 1966 mortar attack 
at Camp McDermott where thirty soldiers were killed.  In 
contrast, the 1st Cavalry Division Combat After Action Report 
described an April 9 and 10, 1967 fire fight at a Camp 
Radcliff, which the veteran identified as An Khe.  In 
addition, the July 1998 USASCRUR letter indicates the 
veteran's unit did not move to An Khe until June 1967.  
Third, the veteran has presented no documentation of a 
Christmas eve 1966 mortar attack at Qui Nhon.  Fourth, 
regarding his description of a C-130 blown up by a mortar 
attack in February 1967, the Air Force Fixed Wing Combat Loss 
report makes reference to the loss of a UC123 aircraft at a 
location the veteran, not the report itself, described as An 
Khe in July 1967, not February 1967.  The Board notes, 
however, two points: a) the July 1998 USASCRUR letter 
specifically indicated that the NPRC records document no 
attacks in the area of An Khe between June 4 and August 13, 
1967, and b) the Air Force report indicated this attack took 
place at Danang.

The Board notes a pattern of contradictions presented by the 
veteran.  All of the dates presented by the veteran have been 
contradicted by records he submitted to the RO as well as 
documentation from USASCRUR and NRPC.  Not only have the 
dates of asserted stressors been contradicted, but also the 
geographic locations.  For example, the veteran in his 
January 1997 statement described a November 1966 mortar 
attack at Camp Mc Dermott.  On the 1st Cavalry Combat After 
Action Report and Air Force Fixed Wing Combat Loss report, he 
identified An Khe as Camp Radcliff.  The veteran mentioned 
neither Camp Radcliff nor An Khe in his January 1997 
statement.  Finally, the Air Force report specifically 
indicated the July 1967 attack took place at Danang, not Camp 
Mc Dermott, Camp Radcliff, Qui Nhon or An Khe.

For the reasons expressed above, in light of many 
contradictions between the veteran's own statements and his 
service records, the Board finds that his statements 
regarding alleged stressors are not credible.  The other 
evidence of record, as indicated above, fails to support the 
veteran's claim as to the existence of alleged stressors.

Therefore, based on the official records, the veteran's MOS, 
and the lack of any credible supportive evidence of combat 
experience, the Board specifically finds that the veteran did 
not engage in combat and that any statutory presumptions 
pertaining thereto are not applicable in this case.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board, for 
the reasons stated above, is unable to identify any credible 
evidence of stressors.  

The Board notes the veteran was given the opportunity to 
provide detailed evidence concerning his claimed stressors, 
and he failed to do so.  The Board emphasizes that VA's duty 
to assist the veteran in developing the facts and evidence 
pertinent to his claim is not a one-way street, meaning that 
he cannot sit passively by when requested to submit evidence.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent 
on the veteran to provide the RO with the answers to the 
"who, what, when, and where" of his alleged stressors. He 
failed to do so.

In summary, the Board finds that preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD as the evidence does not show the 
existence of a credible in-service stressor as required under 
38 C.F.R. 3.304(f).  Thus, the veteran's claim is denied.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that the Court's decision in Patton v. West, 12 Vet. App. 272 (1999) is 
inapplicable to this case.  Patton involved an allegation of non combat personal assault as the alleged 
stressor.  The Court noted that certain provisions in VA manual M21-1 applied to such claims.  Such is not 
the situation in this case.

